DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/019417 filed 02/23/2018, which claims the benefit of the US Provisional application priority No. 62/462815 filed 02/23/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 5-8, 13-14, 16, 19-23, 25-26, 30-34 are being examined on the merits in this office action.
Claim Objections - Withdrawn
The objection of claim 20 for the recitation of CPP is withdrawn in view of applicants’ amendment of claim 20.
Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 1, 5, 13-23 and 25-26 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/ 182961 (hereinafter “the ‘961 publication”) is withdrawn in view of applicants’ cancellation of claim 1 and the amendment of claims 5.
The rejection of claims 1, 5, 15, 16-18 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/ 130785 (hereinafter “the ‘785 publication”) is withdrawn in view of applicants’ cancellation of claim 1 and the amendment of claims 5.

Claim Rejections - 35 USC § 103 - Withdrawn
The rejection of claims 1, 5-8, 13-23 and 25-26 under 35 U.S.C. 103 as being unpatentable over WO 2014/182961 (hereinafter “the ‘961 publication”) in view of WO 2013/034982 (hereinafter “the ‘982 publication”) is withdrawn in view of applicants’ cancellation of claim 1 and the amendment of claims 5.

Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claims 22 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of applicants’ amendment of claims 22 and 25.
The rejection of claims 1, 5, 13, and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicants’ cancellation of claim 1 and 15, and the amendment of claims 5 and 13.
Claim Objections - New
Claims 22  is objected to because of the following informalities: 
Claim 22 recites “…the peptide a patient…” The claim should be amended to recite “…the peptide to a patient…” Appropriate correction is required.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 16, 19-23, 25-26 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 1998/021237 (hereinafter “the ‘237 publication”) in view of WO 2014/182961 (hereinafter “the ‘961 publication”).
 ‘237 teaches a peptide that comprises the amino acid sequence LFIRYYK SEQ ID NO: 26 (Example 5, Table 1 and page 8, line 33). The peptide reads on the instant Formula IIa wherein:
Xaa23 is Leu (L), Xaa24 is Phe (F), Xaa25 is Ile (I), Xaa26 is Arg (R), Xaa27 is Tyr (Y), Xaa28 is Tyr (Y) and Xaa29 is Lys (K) and Xaa30 is absent. ‘237 teaches that the peptides modulate FGFR activity  and are useful in disease situations where there is excess or aberrant angiogenesis such as cancers like prostate cancer, pancreatic cancer and leukemia (p. 13, line 7-11). ‘237 does not explicitly disclose that the peptide inhibits aggregation of p53 amyloid and/or restores p53 functions.
e.g., induction or initiation of apoptosis, inhibition of cell proliferation, and/or inducing shrinkage of a tumor and that the peptides may be fused to cell penetrating peptides (CPP) which enhances their delivery into cells (p. 5, line 1-6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the peptide of ‘237 which reads on the instant Formula IIa and which has been used for cancer treatment, and use it to treat subjects having tumors that comprise aggregated p53 as taught by‘961 because ‘961 teaches that the peptides bind specifically to p53 protein molecules that have an aberrant conformation. A skilled artisan would have been motivated and would have had a reasonable expectation of success in using the peptide of ‘237 to also treat cancer because ‘961 teaches that the inhibitory peptides can inhibit (block) further aggregation of p53 amyloid aggregates and/or restore p53 functions such as, e.g., induction or initiation of apoptosis, inhibition of cell proliferation, and/or inducing shrinkage of a tumor.
Regarding claim 5, ‘237 teaches a peptide can comprise the peptide of the amino acid sequence LFIRYYK SEQ ID NO: 26 (Example 5, Table 1) which reads on the instant Formula IIa.
Regarding claim 6, ‘961 teaches the inhibitory peptides can inhibit (block) further aggregation of p53 amyloid aggregates and/or restore p53 functions such as, e.g., induction or initiation of apoptosis, inhibition of cell proliferation, and/or inducing shrinkage of a tumor and 
Regarding claim 16, ‘237 teaches that the peptides may be modified including substitution of amino acids (p. 7, line 22-30). 
Regarding claims 19-20, ‘961 teaches modification to the inhibitory peptides where the peptides are fused to cell penetrating peptide (CPP) which enhance their delivery into the cells (Page 5, line 4-6). 
Regarding claim 21, ‘961 also teaches pharmaceutical compositions comprising an inhibitory peptide or a CPP inhibitor of the invention and a pharmaceutically acceptable carrier; methods of using the inhibitory peptides or the CPP inhibitors to restore the structure and function of p53 molecules having an aberrant conformation, e.g. (a) to block or inhibit p53 aggregation {e.g., to delay the onset of aggregation and/or to lower the amount of aggregates, in solution, in a cell, or in a subject having a cancer or tumor that comprises p53 aggregates) and/or (b) to restore the folding of a misfolded p53, thereby re-activating a biological or biochemical activity of p53 due to the aberrant conformation; methods for treating a subject having a tumor which comprises aggregated p53 (Page 5, line 25- 33).
Regarding claim 22 and 23, the ‘961 publication teaches a pharmaceutical comprising the inhibitory peptide and a pharmaceutically acceptable carrier (Claim 8) and for use in treating a subject having a cancer associated with p53 having an aberrant conformation (Claim 12).
Regarding claim 25, the ‘961 publication teaches treatment of cancers such ovarian cancer (p. 2, line 1-2 and p. 43, line 10-12).

Regarding claims 31 and 32, the peptide of ‘237 is 7 amino acids in length (Example 5, Table 1).
Regarding claims 33 and 34, ‘961 discloses that inhibitory peptides can block co-aggregation of wild-type p53 as well as aggregation of p53 with homologues and other proteins including, for example, p63 and p73, the other members of the p53 family of proteins (p. 6, line 10-12).
Examiner’s Comment
The peptides of claims 7, 8, and 13, as well as the methods of treatment using the peptides were not uncovered in a search of the prior art.
Claims 7, 8, 13, 14, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if written in independent form including all the limitations of the base claim and intervening claims.
The closest prior art is WO 2014/182961 (hereinafter “the ‘961 publication”).
The ‘961 publication teaches inhibitory peptides such as LTRITLE (SEQ ID NO: 4) that bind to p53 that are aggregated or misfolded and methods of using the peptides to treat subjects having tumors that comprise aggregated p53 (Abstract and p. 4, line 27-32). The peptide comprises part of the instant Formula IIa. ‘961 further teaches the inhibitory peptides can inhibit (block) further aggregation of p53 amyloid aggregates and/or restore p53 functions such as induction or initiation of apoptosis, inhibition of cell proliferation, and/or inducing 
‘961 does not teach the peptides of the instant application as recited in claims 7, 8, 13 and 14 and does not teach the method of treating nasopharygeal cancer using the peptides. Therefore, ‘961 does not teach or fairly suggest the instant peptides.

Conclusion
Claims 5, 6, 16, 19-23, 25-26 and 31-34 are rejected. Claims 7, 8, 13, 14, and 30 are objected.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654